Contraéis; interpretation. — Plaintiff entered into a contract with the Navy for the grading and preparation of an antenna site in Adak, Alaska, the work including stripping, excavation, filling and grading. At a preconstruction conference plaintiff was advised that excavation was to extend no deeper than the 5-foot depth shown on typical grading sections of the drawings accompanying contract specifications. Plaintiff’s bid was 'based upon the assumption that tundra and volcanic ash would be stripped to solid material, i.e. removal of unsuitable material. With excavation thus limited, it took plaintiff, proceeding under protest, longer to complete the contract then planned. A claim of Changed conditions to the contracting officer was denied, and a claim of constructive change to the board followed. The board held that the contract terms clearly and unambiguously limited the depths to which stripping and excavation would extend, and that plaintiff’s bid assumption was an unreasonable one. Trial Judge Harry E. Wood filed a recommended decision on February 8, 1973 concluding that plaintiff has failed to establish that the board’s decision is capricious, arbitrary, lacking in support or legally erroneous. This case came before the court on plaintiff’s request for review by the court of the Trial Judge’s recommended decision on the parties’ cross-motions for summary judgment. The court agrees with the recommended decision and, by order of June 22,1973, adopted the same as the basis for its judgment in this case, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion and dismissed the petition.